     Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 1 of 11 PageID #:730




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

CHADWICK MCQUEEN, AN INDIVIDUAL; AND
THE TERRY MCQUEEN TESTAMENTARY TRUST,
                                                            CASE NO.: 1:20-CV-07226
        PLAINTIFF,

V.
                                                            JUDGE MANISH S. SHAH
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFED ON SCHEDULE A,

        DEFENDANTS.


                                   DEFAULT JUDGMENT ORDER

        This action, having been commenced by Chadwick McQueen, an individual; and The Terry

McQueen Testamentary Trust (“SMQ” or “Plaintiff”) against the Defendants identified in the

attached Schedule A to the Complaint, and using the online marketplace accounts (also referred to

as the “Defendant Internet Stores” or “Seller Aliases”), and SMQ, having moved for entry of

Default and Default Judgment against the Defendants identified in Schedule A to the Complaint,

attached hereto, with the exception of certain Defendants 1 (collectively, the “Defaulting

Defendants”);

        This Court, having entered upon a showing by SMQ, a Temporary Restraining Order and

Preliminary Injunction against Defaulting Defendants;

        SMQ, having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated



1
  SMQ’s Motion for Entry of Default and Default Judgment does not apply to the following Defendants:
jianyanming495 and Lmin.


                                                       1
    Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 2 of 11 PageID #:731




under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and,

        None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired so that the allegations of the

Complaint are uncontroverted and are deemed admitted;

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defaulting

Defendants, since the Defaulting Defendants directly target their business activities toward

consumers in Illinois. Plaintiff presented screenshot evidence that each Defaulting Defendant

Internet Store is reaching out to do business with Illinois residents, by operating one or more

commercial, interactive Internet Stores, through which Illinois residents can and do purchase

products using counterfeit versions of Plaintiff’s Trademarks, U.S. Trademark Registration Nos.

3,904,615;     4,142,859;    3,951,099;    3,934,709;     3,948,067;    and    3,864,765     (the

“Counterfeit/Infringing Products”).

        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS

§ 510, et seq.).

        IT IS HEREBY ORDERED that Chadwick McQueen, an individual; and The Terry

McQueen Testamentary Trust’s Motion for Entry of Default and Default Judgment is GRANTED,

that Defaulting Defendants are deemed in default, and that this Final Judgment is entered against

Defaulting Defendants.

IT IS FURTHER ORDERED that:




                                                2
     Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 3 of 11 PageID #:732




1.     Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys, and

       all persons acting in active concert with them be permanently enjoined and restrained from:

       a. using the Steve McQueen Trademarks, or any reproductions, counterfeit copies, or

           colorable imitations thereof, in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           SMQ Product or not authorized by SMQ to be sold in connection with the Steve

           McQueen Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           SMQ Product or any other product produced by SMQ, that is not SMQ’s or not

           produced under the authorization, control or supervision of SMQ and approved by

           SMQ, for sale under the Steve McQueen Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control, or supervision of

           SMQ, or are sponsored by, approved by, or otherwise connected with SMQ;

       d. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

           not manufactured by or for SMQ, nor authorized by SMQ to be sold or offered for sale,

           and which bear any of the Steve McQueen Trademarks, or any reproductions,

           counterfeit copies or colorable imitations thereof;

       e. using, linking to, transferring, selling, exercising control over, or otherwise owning the

           online marketplace accounts, or any other domain name or online marketplace account

           that is being used to sell Counterfeit/Infringing Products; and,

       f. operating and/or hosting websites that are involved with the distribution, marketing,

           advertising, offering for sale, or sale of any product bearing the Steve McQueen


                                                 3
     Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 4 of 11 PageID #:733




           Trademarks, or any reproductions, counterfeit copies, or colorable imitations thereof,

           that is not a genuine SMQ Product, or not authorized by SMQ to be sold in connection

           with the Steve McQueen Trademarks.

2.     Those in privity with Defaulting Defendants, and with actual notice of this Order, including

       any online marketplaces such as ContextLogic, Inc. (“Wish”), eBay, Inc. (“eBay”),

       Amazon Payments, Inc. (“Amazon”), Etsy Inc. (“Etsy”), Alipay US, Inc. (“Alipay”), iOffer

       and Alibaba Group Holding Ltd., Alipay.com Co., Ltd., and any related Alibaba entities

       (collectively, “Alibaba”), social media platforms, Facebook, YouTube, LinkedIn, Twitter,

       Internet search engines such as Google, Bing and Yahoo, shall within seven calendar days

       of receipt of this Order:

       a. disable and cease providing services for any accounts through which Defaulting

           Defendants engage in the sale of counterfeit and infringing goods using the Steve

           McQueen Trademarks, including any accounts associated with the Defaulting

           Defendants listed on Schedule A, attached hereto; and

       b. disable and cease displaying any advertisements used by or associated with Defaulting

           Defendants in connection with the sale of counterfeit and infringing goods using the

           Steve McQueen Trademarks.

3.     Pursuant to 15 U.S.C. § 1117(c)(2), SMQ is awarded statutory damages from each of the

       Defaulting Defendants in the amount of fifty thousand dollars ($50,000) for willful use of

       counterfeit Steve McQueen Trademarks on products sold through at least the Defendant

       Internet Stores. This award shall apply to each distinct Defaulting Defendant only once,

       even if they are listed under multiple different aliases in the Complaint and Schedule A.

4.     PayPal, Wish, eBay, Amazon, Etsy, Alipay, and any other online marketplace or payment

       processor in privity with Defendants, shall, within seven calendar days of receipt of this


                                                4
     Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 5 of 11 PageID #:734




         Order, permanently restrain and enjoin any accounts connected to Defaulting Defendants,

         Defaulting Defendants’ online marketplace accounts, or Defaulting Defendants’ websites,

         identified on Schedule A from transferring or disposing of any money or other of

         Defaulting Defendants’ assets, up to the $50,000 of statutory damages awarded above.

5.       All monies currently restrained in Defaulting Defendants’ financial accounts, up to the

         $50,000 in statutory damages awarded above, including monies held by eBay, PayPal,

         Wish, Amazon, Etsy, Alipay, and any other payment processor, are hereby released to

         SMQ as partial payment of the above-identified damages, and eBay, PayPal, Wish,

         Amazon, Etsy, and Alipay are ordered to release to SMQ the amounts from Defaulting

         Defendants’ eBay, PayPal, Wish, Amazon, Etsy, and Alipay accounts, up to the $50,000

         in statutory damages awarded above, within seven calendar days of receipt of this Order.

6.       Until SMQ has recovered full payment of monies owed to it by any Defaulting Defendant,

         SMQ shall have the ongoing authority to commence supplemental proceedings under

         Federal Rule of Civil Procedure 69.

7.       In the event that SMQ identifies any additional online marketplace accounts or financial

         accounts owned by Defaulting Defendants, SMQ may send notice of any supplemental

         proceeding to Defaulting Defendants, including a citation to discover assets, by e-mail at

         the e-mail addresses originally identified and served, and any e-mail addresses provided

         for Defaulting Defendants by third parties.

This is a Default Judgment.

ENTER:

                                                       Manish S. Shah
                                                       United States District Judge
Date: April 12, 2021




                                                 5
           Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 6 of 11 PageID #:735




                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

      CHADWICK MCQUEEN, AN INDIVIDUAL; AND
      THE TERRY MCQUEEN TESTAMENTARY TRUST,
                                                    CASE NO.: 1:20-CV-07226
              PLAINTIFF,

      V.                                            JUDGE MANISH S. SHAH

      123BILILI STORE, ET AL.,

              DEFENDANTS.



                                 SCHEDULE A TO COMPLAINT

NO.                DEFENDANT / SELLER ALIAS                         MARKETPLACE URL
 1                        123bilili Store                 https://www.aliexpress.com/store/4989267
 2                        123bolo Store                   https://www.aliexpress.com/store/4992386
 3                        123ohoh Store                   https://www.aliexpress.com/store/5044019
 4                       A12Alisa Store                   https://www.aliexpress.com/store/5043151
 5                       Aimee 66 Store                   https://www.aliexpress.com/store/3553009
 6                         bao li Store                   https://www.aliexpress.com/store/5019136
 7                      BestCotton Store                  https://www.aliexpress.com/store/4990059
 8                        Brand88 Store                   https://www.aliexpress.com/store/3514025
 9                     Casualtshirts Store                https://www.aliexpress.com/store/4505108
10                       CoolDay Store                    https://www.aliexpress.com/store/5059009
11                       CrazyTee Store                   https://www.aliexpress.com/store/3620012
12                     cuper happy1 Store                 https://www.aliexpress.com/store/4417013
13                          de li Store                   https://www.aliexpress.com/store/5062036
14                         Dear10 Store                   https://www.aliexpress.com/store/5083147
15                         Dear11 Store                   https://www.aliexpress.com/store/5007359
16                         Dear13 Store                   https://www.aliexpress.com/store/5053321
17                         Dear8 Store                    https://www.aliexpress.com/store/5045385
18                     Designtshirts Store                https://www.aliexpress.com/store/4422132
19                      dream shirts Store                https://www.aliexpress.com/store/3217097
20                        EZ Life Store                   https://www.aliexpress.com/store/2885039
21                      Funny Caps Store                  https://www.aliexpress.com/store/4566049
22                     Funny Colors Store                 https://www.aliexpress.com/store/5046023
23                  Funny TSHIRT 2019 Store               https://www.aliexpress.com/store/4661102
24                        gai nian Store                  https://www.aliexpress.com/store/5022107
25                        gengmu Store                    https://www.aliexpress.com/store/4416184


                                                1
      Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 7 of 11 PageID #:736



NO.           DEFENDANT / SELLER ALIAS                         MARKETPLACE URL
26                     gon niu Store                 https://www.aliexpress.com/store/5062335
27                    haha016 Store                  https://www.aliexpress.com/store/5063280
28                Handcraft Shop Store               https://www.aliexpress.com/store/5009114
29              HEAVY METAL Store                    https://www.aliexpress.com/store/4872172
30                       heidi Store                 https://www.aliexpress.com/store/4987214
31                    IdesignU Store                 https://www.aliexpress.com/store/2984024
32              incomparable tees Store              https://www.aliexpress.com/store/3742021
33            Infinite Menswear 001 Store            https://www.aliexpress.com/store/5051079
34            Infinite Menswear 002 Store            https://www.aliexpress.com/store/5053153
35                   kaikai666 Store                 https://www.aliexpress.com/store/4996325
36                     DISMISSED
37                      la fei Store                 https://www.aliexpress.com/store/5072165
38                   lianheguo Store                 https://www.aliexpress.com/store/4997307
39                     Lisa Art Store                https://www.aliexpress.com/store/3179009
40                   LOVE520 Store                   https://www.aliexpress.com/store/5005109
41                    maozipu Store                  https://www.aliexpress.com/store/4985040
42              memories stan shirt Store            https://www.aliexpress.com/store/4994214
43              MiCanvas Painting Store              https://www.aliexpress.com/store/5050047
44                   muxiaoge Store                  https://www.aliexpress.com/store/4405053
45                      oudali Store                 https://www.aliexpress.com/store/4965030
46                   pa pa fu1 Store                 https://www.aliexpress.com/store/4569065
47          Personalitycustomizedtshirt Store        https://www.aliexpress.com/store/4595035
48               Personalitytshirts Store            https://www.aliexpress.com/store/4573034
49                 Phiking Tees Store                https://www.aliexpress.com/store/4574047
50                     postees Store                 https://www.aliexpress.com/store/4426058
51                   Zhang Qi Store                  https://www.aliexpress.com/store/4416053
52            Print Personality Caps Store           https://www.aliexpress.com/store/4564068
53                  PrintWear Store                  https://www.aliexpress.com/store/2610006
54                     Puytee Store                  https://www.aliexpress.com/store/4991345
55                  qimingxing Store                 https://www.aliexpress.com/store/4406175
56                   qingquan Store                  https://www.aliexpress.com/store/4412181
57                    shen ma Store                  https://www.aliexpress.com/store/5050301
58                Shop3671081 Store                  https://www.aliexpress.com/store/3671081
59                Shop3862080 Store                  https://www.aliexpress.com/store/3862080
60                Shop4668057 Store                  https://www.aliexpress.com/store/4668057
61                Shop4800183 Store                  https://www.aliexpress.com/store/4800183
62                Shop4836236 Store                  https://www.aliexpress.com/store/4836236
63                Shop4933042 Store                  https://www.aliexpress.com/store/4933042
64                Shop5058390 Store                  https://www.aliexpress.com/store/5058390
65                Shop5063232 Store                  https://www.aliexpress.com/store/5063232
66                Shop5379066 Store                  https://www.aliexpress.com/store/5379066
67                Shop5592070 Store                  https://www.aliexpress.com/store/5592070
68                    Shuang Store                   https://www.aliexpress.com/store/4435006
69                sillyboytshirts Store              https://www.aliexpress.com/store/4646125

                                                2
      Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 8 of 11 PageID #:737



NO.          DEFENDANT / SELLER ALIAS                            MARKETPLACE URL
 70              Skull-Design Store                  https://www.aliexpress.com/store/3694002
 71                    Song Store                    https://www.aliexpress.com/store/4990341
 72              Stefanie2019 Store                  https://www.aliexpress.com/store/4638105
 73               TeesDesgin Store                   https://www.aliexpress.com/store/3570033
 74                  TF shirt Store                  https://www.aliexpress.com/store/5002188
 75         The Customized Painting Store            https://www.aliexpress.com/store/1818699
 76               Toy factory Store                  https://www.aliexpress.com/store/2335116
 77          Treasured Tee Graphic Store             https://www.aliexpress.com/store/4993513
 78               Tshirt Link Store                  https://www.aliexpress.com/store/3654066
 79                Tshirt Man Store                  https://www.aliexpress.com/store/4261013
 80              Tshirt Spring Store                 https://www.aliexpress.com/store/3218142
 81          WEBBEDEPP Official Store                https://www.aliexpress.com/store/2958236
 82                 zhoulilli Store                  https://www.aliexpress.com/store/4417047
 83                  xing ye Store                   https://www.aliexpress.com/store/5041220
 84             Yoolife Official Store               https://www.aliexpress.com/store/4397014
 85            YOU ANDMESTORE                         https://www.aliexpress.com/store/937375
 86   YOYOYU ART HOME DECOR Cozy House Store          https://www.aliexpress.com/store/806037
 87                  ZF shirt Store                  https://www.aliexpress.com/store/4935073
 88                 zhan jian Store                  https://www.aliexpress.com/store/5053329
 89                     ztc2cshop                        https://www.ebay.com/usr/ztc2cshop
 90                  zhuangstrade                      https://www.ebay.com/usr/zhuangstrade
 91                  DISMISSED
 92                      866r_nn                          https://www.ebay.com/usr/866r_nn
 93                  abdusyaifu_0                      https://www.ebay.com/usr/abdusyaifu_0
 94                  arjunwisen_0                       https://www.ebay.com/usr/arjuwisen_0
 95               babyface*goodjob                  https://www.ebay.com/usr/babyface*goodjob
 96                  DISMISSED
 97                       yuru73                         https://www.ebay.com/usr/yuru73
 98                   danweie_88                      https://www.ebay.com/usr/danweie_88
 99                    daries.store                   https://www.ebay.com/usr/daries.store
100                  DISMISSED
101                    dhey_wang                       https://www.ebay.com/usr/dhey_wang
102                    doaku2015                       https://www.ebay.com/usr/doaku2015
103                 dodolankulaku                    https://www.ebay.com/usr/dodolankulaku
104                     ec-leather                      https://www.ebay.com/usr/ec-leather
105                     emaldi-0                        https://www.ebay.com/usr/emaldi-0
106                    emisaputr0                      https://www.ebay.com/usr/emisaputr0
107                  DISMISSED
108                  ferbudiart_0                      https://www.ebay.com/usr/ferbudiart_0
109                      hellogg                          https://www.ebay.com/usr/hellogg
110                honest-member                     https://www.ebay.com/usr/honest-member
111                   idrua-bgyl7j                     https://www.ebay.com/usr/idrua-bgyl7j
112                    insanmulia                       https://www.ebay.com/usr/insanmulia
113                     irmhuta0                         https://www.ebay.com/usr/irmhuta0

                                               3
      Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 9 of 11 PageID #:738



NO.           DEFENDANT / SELLER ALIAS                           MARKETPLACE URL
114                      istorydi                         https://www.ebay.com/usr/istorydi
115                   jiucitrading                     https://www.ebay.com/usr/jiucitrading
116                    juwitsar-4                       https://www.ebay.com/usr/juwitsar-4
117                      kenzart                          https://www.ebay.com/usr/kenzart
118                    mapka666                         https://www.ebay.com/usr/mapka666
119                     mejabaja                         https://www.ebay.com/usr/mejabaja
120                 nanindrahay-0                    https://www.ebay.com/usr/nanindrahay-0
121                   newstartart                      https://www.ebay.com/usr/newstartart
122               olivechristophe-0                 https://www.ebay.com/usr/olivechristophe-0
123                 oncanvasart-4                     https://www.ebay.com/usr/oncanvasart-4
124                       qflyba                           https://www.ebay.com/usr/qflyba
125                  rachm_firda                       https://www.ebay.com/usr/rachm_firda
126                     rumis-82                         https://www.ebay.com/usr/rumis-82
127                  DISMISSED
128                     suladi-27                       https://www.ebay.com/usr/suladi-27
129                  superbarkah                      https://www.ebay.com/usr/superbarkah
130                     taoo-008                        https://www.ebay.com/usr/taoo-008
131                     tharinika                       https://www.ebay.com/usr/tharinika
132                thedigitalmarlin                 https://www.ebay.com/usr/thedigitalmarlin
133                    trionoes70                      https://www.ebay.com/usr/trionoes70
134                      zeblu_0                         https://www.ebay.com/usr/zeblu_0
135                 wangzhi_hao8                     https://www.ebay.com/usr/wangzhi_hao8
136                weijiatrade2018                  https://www.ebay.com/usr/weijiatrade2018
137                weijiatrade2020                  https://www.ebay.com/usr/weijiatrade2020
138                  weijiatrades                     https://www.ebay.com/usr/weijiatrades
139                     yigutrade                       https://www.ebay.com/usr/yigutrade
140                        zarn                 www.wish.com//merchant/5964aab70e2d89257fe2edd9
141                     zhijie dh               www.wish.com//merchant/5ad0a1659bda4e7d7b91d0cc
142                 zhouyi fashion              www.wish.com//merchant/540d29dbc5c246306419e597
143                 zhupei fashion              www.wish.com//merchant/5412dd574ad3ab15830f85c9
144                artprintoncanvas             www.wish.com//merchant/58cf84129225295054b21943
145                 dailing fashion             www.wish.com//merchant/542001807541ce4596e7d2d6
146                    DW__MC                   www.wish.com//merchant/5729a9f246cab35915b796c8
147            Exdward Hluggins house           www.wish.com//merchant/5b1331ad7e43f2449c5ec6e2
148                  gubo fashion               www.wish.com//merchant/540ecd207a9eb4609c0d08c6
149              GuiLin MingDu shop             www.wish.com//merchant/540532387f086e103b7112aa
150                 jiudonglingge               www.wish.com//merchant/5d5121231527543640aee826
151                 EXCEPTION
152                   luping1120                www.wish.com//merchant/5ae1964eea87641eee45c45d
153             NUANNUANGEWEI                   www.wish.com//merchant/58706f8bec1a970208a10ef3
154                qingxiu fashion              www.wish.com//merchant/540ed1f17f086e0d3798b65f
155                       qinyue                www.wish.com//merchant/5934c5e6abea9117fe551869
156                       qiushu                www.wish.com//merchant/5965c28ae209f70c4978deb2
157               shenFactory Store             www.wish.com//merchant/54052e6f7f086e10417110fb

                                           4
      Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 10 of 11 PageID #:739



NO.           DEFENDANT / SELLER ALIAS                         MARKETPLACE URL
158                  sheng fashion               www.wish.com//merchant/540942f41d2d434187fcf627
159                    Teemozily                 www.wish.com//merchant/59f41d31dd03296be38d53c4
160                  tinger fashion              www.wish.com//merchant/540fb5a07a9eb4242b29e4f4
161               wangshaojia fashion            www.wish.com//merchant/54112c7e9acad808e5723a25
162                   DISMISSED
163                   DISMISSED
164            xiaobao130127@163.com             www.wish.com//merchant/5938eff425c4f51506505b2b
165                   xingchensha                www.wish.com//merchant/59817bdb15da072cbc8ea7db
166                    yixing shop               www.wish.com//merchant/5406c395c5c246498cdc6162
167                   bao lai Store                        //www.aliexpress.com/store/5254218
168                 GUO feng Store                         //www.aliexpress.com/store/5090048
169                  la feng8 Store                        //www.aliexpress.com/store/5208004
170                 Dnclothes Store                        //www.aliexpress.com/store/4485044
171               Shop5973259 Store                        //www.aliexpress.com/store/5973259
172               Shop5885452 Store                        //www.aliexpress.com/store/5885452
173              VincentOrigamiArtist            https://www.bonanza.com/booths/VincentOrigamiArtist
174                    HaahaLuis                       https://www.bonanza.com/booths/HaahaLuis
175                   DISMISSED
176                     almaka-5                          https://www.ebay.com/usr/almaka-5
177                  vintage83tees                      https://www.ebay.com/usr/vintage83tees
178                      harto-80                          https://www.ebay.com/usr/harto-80
179                   DISMISSED
180                    sanktodeep                         https://www.ebay.com/usr/sanktodeep
181                woodcrafthander                    https://www.etsy.com/shop/woodcrafthander
182                     PrintWeb                          https://www.etsy.com/shop/PrintWeb
183                   DISMISSED
184                   DISMISSED
185                   DISMISSED
186               HongFashionDesign                 https://www.etsy.com/shop/HongFashionDesign
187                   DISMISSED
188                 NeedForPosters                   https://www.etsy.com/shop/NeedForPosters
189                    zengguizhu                www.wish.com//merchant/5e957931b3ec2003010a1bc7
190                 zhangsi fashion              www.wish.com//merchant/541d33b082b9ac03b343979c
191             Zhenshan Online Trade            www.wish.com//merchant/53da0d43ff4d6d021a681122
192                   zhouzhuanfu                www.wish.com//merchant/5b236eb6eae8b451829949f3
193                 changda fashion              www.wish.com//merchant/540e64737f086e273dcabe61
194                    chenxinArt                www.wish.com//merchant/5aace89e421595465d4afd26
195               chenxinxin fashion             www.wish.com//merchant/5412e2734ad3ab158c0f86c4
196                    cjjudianyin               www.wish.com//merchant/5a644f026839ea37b8f6b435
197           Crayons' International Trade       www.wish.com//merchant/554881e11a50560c3d143903
198                       d4f5f5                 www.wish.com//merchant/5e97283d9a86d433d0cb44b7
199                gaoruping fashion             www.wish.com//merchant/5417e9104ad3ab27da54c64a
200           gouguangfan supper-market          www.wish.com//merchant/541553567541ce3ccc24ea3a
201                  gouxin fashion              www.wish.com//merchant/540d696e1d2d43129c7a83b6

                                             5
      Case: 1:20-cv-07226 Document #: 35 Filed: 04/12/21 Page 11 of 11 PageID #:740



NO.           DEFENDANT / SELLER ALIAS                         MARKETPLACE URL
202                    hailun fashion            www.wish.com//merchant/540c17f51d2d43129f7a7a99
203               huangchangqing888              www.wish.com//merchant/5f0e5d3b91857dda3464c9f7
204                 huangqiuchan666              www.wish.com//merchant/5e9574ec29e78630039c2fdf
205                  jdiajdsoidplaode            www.wish.com//merchant/5e86f5c34e59960042afda0f
206                       jiachenyu              www.wish.com//merchant/5f0fc5eb5a2d86dfa65a41c5
207                    EXCEPTION
208                     li niu550718             www.wish.com//merchant/5de4872a5d9792044bef2045
209                    Lianglili1984             www.wish.com//merchant/5e737ec7d1de5ab61c9e9db7
210                      lijiamei147             www.wish.com//merchant/5e9808b3654fc1636fe472fa
211                linhanying fashion            www.wish.com//merchant/541ab74f4ad3ab1d0d41fe65
212                     liulei830717             www.wish.com//merchant/5e96c15cff30140700df26b3
213                    liuying99999              www.wish.com//merchant/5e980b6031db2214aa6dcab7
214                        liuzhen1              www.wish.com//merchant/5b8cee4e46e4e21d01a5afd1
215                   yijinhui369728             www.wish.com//merchant/5f0d9f259f5383261f15cd92
216                  meijianvzhuang              www.wish.com//merchant/5b3874fcc6025e781b1e8719
217                    niyin fashion             www.wish.com//merchant/5416695d7541ce3ccc24ff60
218                     penqiuxiang              www.wish.com//merchant/5adc6ba0a71fbf57e42dbe59
219                       qwerfvbn               www.wish.com//merchant/5b0cef257752c8154c3cca61
220                   shaoqiu fashion            www.wish.com//merchant/540fd8a37f086e4e9c80d146
221              shenhuowang fashion             www.wish.com//merchant/541c17eb4ad3ab14b34330ac
222                    shijingli1234             www.wish.com//merchant/5f0d23a94c066b978e9da82f
223                       shilei0622             www.wish.com//merchant/5f0e60aa29e78642c4942514
224                 tangyilin fashion            www.wish.com//merchant/54142e5a4ad3ab746bee9109
225                tianhelin shopping            www.wish.com//merchant/541599def8abc8797a7735ea
226                     wangtao007               www.wish.com//merchant/5f0d35959517cb6513f75f11
227                 yuxiaolan fashion            www.wish.com//merchant/5416e101f8abc8797a77590c
228                    weiqi fashion             www.wish.com//merchant/54142d1ff8abc879837721a8
229                          wfh36               www.wish.com//merchant/5e6a3b6eb6b8daa7da0df4ea
230                           Wgz                www.wish.com//merchant/5938de3f8e5b2e2416f01def
231                  yuhua19880415               www.wish.com//merchant/5b010a499fa3db5677fb17ca
232                    wuahi fashion             www.wish.com//merchant/540c08011d2d43128a7a788e
233                 wuyunpeng3334                www.wish.com//merchant/5e71fb36ce928c8b6e9ba6ad
234               xujkijh online store           www.wish.com//merchant/54203fd64ad3ab65569b58e7
235                          yanxy               www.wish.com//merchant/5f0972046e3a92a2385f06d6
236                 yijia fashion store          www.wish.com//merchant/5407d97bc5c246649ab01054
237                          zejea2              www.wish.com//merchant/5e90281924812752c2eda771




                                           6
